si dollar_figure -oocs internal_revenue_service depelment oo pe treasury maapmgton oc eed cantact person tetephone number reterence tu date dec ladies and gentlemen this is reply to letter dated date from your legal_representative in which she requested rulings concerning the income_tax consequences of certain investments b and c have been recognized as exempt from federal_income_tax under sec_501 foundations within the meaning of sec_509 of the code and are private b and c are separate legal entities even though they share administrative operations and staff significant grants to charitable organizations located in d have a particular commitment to economic development and an interest in assisting in the revitalization of d which is economically depressed and have committed significant funds in the past to the activities of economic development organizations in d the goal of the economic development endeavors is not only to fund exempt economic development organizations but also to provide initiative in identifying and assisting in innovative economic development opportunities both have made in furtherance of exempt purposes b and c have entered into a limited_partnership with e as the general_partner e a limited_liability_company universities and potentially other organizations exempt under sec_501 c of the code thus organizations exempt under sec_501 c will control the general_partner and therefore the partnership the purpose of the partnership is supplement and enhance the technology transfer and commercialization process of d's universities the members of e will be local to assist in to is 60g6 wo and to encourage the creation of new companies in d support and supplement the new businesses by offering access to early seed capital and competent business advice and services the partnership anticipates raising at least x to use as seed capital and first stage financing for start-up high technology the companies in which the partnership invests will ventures have been unable to obtain conventional financing partnership will invest at least y and z preference will be given to companies committed to locating in d in any one venture although there may be exceptions in general no more than strong the the funds invested by b and c as limited partners may be used to invest in technology businesses that agree to place their operations in areas of by a governmental body investment may be redeemed or repaid if they fail to maintain these investments are intended to promote a operations in dynamic cluster of growth companies located in the inner city and other blighted areas d determined to be blighted or depressed the companies must agree that the d you have represented that this investment would not be made but for the relationship between the investment and charitable purposes that no significant purpose of the investment is the production_of_income or the appreciation of property and that no part of the investment will be used by the partnership to engage in attempts to influence legislation or to intervene in political campaigns to neither b or c nor disqualified persons with respect b or c will control the partnership sec_170 b of the code allows for the deductibility of charitable_contributions for_the_use_of organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals sec_501 of the code provides for the exemption from federal_income_tax of organizations which are organized and operated exclusively for charitable purposes sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 c of the code in its generally accepted legal sense charity combating community deterioration is considered to be charitable purpose in the law of a revrul_74_587 1974_2_cb_162 holds that a nonprofit organization formed to relieve poverty eliminate prejudice reduce neighborhood tensions and combat community deterioration through a program of financial assistance in the form of low-cost or long-term loans to interests in various business enterprises in economically depressed areas is exempt under sec_501l c of the code or the purchase of equity sec_4942 of the code imposes a tax on the undistributed a private_foundation income of defined in part are less than a minimum_investment_return of five percent of the aggregate fair_market_value of all assets of the foundation other than specifically excluded assets the undistributed_income is as the amount by which qualified distributions sec_4942 of the code provides generally for the imposition of tax on the undistributed_income of foundation for any taxable_year the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time the term qualifying_distribution includes any amount_paid to accomplish a charitable purpose other than any contribution to i an organization controlled by the foundation or one or more disqualified persons with respect to the foundation or private_foundation which is not an operating_foundation undistributed_income means a private ii a sec_53 a -3 a i of the foundation and similar excise_taxes regulations provides that program-related investments as defined in sec_4944 and reasonable and necessary administrative expenses are included within the meaning of the term qualifying_distribution sec_4943 of the code provides for the imposition of tax on the excess_business_holdings of any private_foundation excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings to sec_53_4943-10 of the regulations provides that the term business_enterprise does not include a functionally_related_business as defined in sec_4942 in addition business holdings do not include sec_4944 c program-related investments such as investments in small businesses in central cities or neighborhood renovations in corporations that assist in of the code sec_4944 of the code provides for the imposition of tax on investments which jeopardize the carrying out of any of the exempt purposes of a private_foundation sec_4944 sec_1 i a9 aa however provides for an exception from this tax in the case of program-related investments sec_53_4944-3 of the regulations discusses program- characteristics i in general such an investment must possess to accomplish one or more of the purposes described related investments the following investment is in sec_170 b of the investment is the production_of_income or the appreciation of property and accomplish the purpose of attempting to influence legislation or to attempt to participate in campaign on behalf of any candidate for public_office no purpose of the investment is the primary purpose of the no significant purpose or intervene in any political of the code iii ii to an investment shall be considered as made primarily to accomplish a purpose described in sec_170 b whether or not carried out by organizations described in sec_170 in determining whether a significant purpose of an investment is the production_of_income or the appreciation of property it shall be relevant whether investors solely engaged in the investment for profit would be likely to make the investment the same terms as the private_foundation iii emphasizes that the fact that an investment produces significant income or capital appreciation shall not in the absence of other factors be conclusive evidence of production_of_income or the appreciation of property describes a situation in which a private_foundation purchases shares in urban_area furthers the accomplishment of the foundation’s exempt purposes and was a program-related_investment even though the foundation may realize a profit if the corporation is successful and the common_stock appreciates in value it was held that the investment significantly a small_business enterprise located in a significant purpose involving the sec_53_4944-3 a deteriorated example sec_53_4945-6 of the regulations refers to grants made to noncharitable organizations foundations cannot make expenditures_for a purpose other than a purpose described in sec_170 b a private_foundation may not make a grant to organization described in sec_501 unless the making of the grant itself constitutes a direct charitable grant or the making of an organization other than an a program-related_investment since private the purpose of the investment in e is to enhance the living conditions in a depressed community and help combat community deterioration by building a sound economic base the manner described such a program promotes a charitable purpose within the meaning of sec_170 b of and c in addition by imposing restrictions upon the use the code in it has been established that the purpose of the invested funds of this investment is not the production_of_income or the appreciation of property furthermore no purpose of the investment is in or intervene in any political campaign on behalf of any candidate for public_office described investment is meaning sec_4944 of the code to attempt to influence legislation or participate a program-related_investment within the accordingly we are ruling that the moreover since the investment is a program-related_investment sec_4942 applicable and because of such favorable rulings are appropriate in respect to the requests under these code sections and of the code would not be therefore based on the particular facts and circumstances in your case we make the following rulings the investments made by and c in e will further charitable economic development purposes within the meaning of sec_170 b and c of the code the investments made by b and c in the partnership will constitute a program-related_investment under sec_4944 and therefore such investment will not be considered to be an investment that jeopardizes the carrying out of your exempt purposes under sec_4944 sec_3 the investments made by b and c in the partnership will constitute a qualifying_distribution for each of you for purposes of sec_4942 in each year in which a payment is made with respect to the investment the investments made by b and c in the partnership will not constitute excess_business_holdings under sec_4943 the investments made by b and c in the partnership will not constitute a taxable_expenditure under sec_4945 provided you exercise expenditure_responsibility with respect to the investment this ruling is based on the understanding that there will be no material changes in facts upon which it is based this ruling is directed only to the organization that requested it provides that it may not be uses or cited by others a precedent of the internal_revenue_code sec_6110 we are informing your key district_director of this action records please keep a copy of this ruling in your permanent sincerely yours berate v gerald v sack chief exempt_organizations technical branch
